           Case 3:17-cv-00460-RCJ-WGC Document 13 Filed 12/03/18 Page 1 of 4


 1   ADAM PAUL LAXALT
      Attorney General
 2   ERIN L. ALBRIGHT, Bar No. 9953
      Deputy Attorney General
 3   State of Nevada
     Bureau of Litigation
 4   Public Safety Division
     100 N. Carson Street
 5   Carson City, Nevada 89701-4717
     Tel: (775) 684-1257
 6   E-mail: ealbright@ag.nv.gov

 7   Attorneys for Defendants
     Kelly Belanger, Travis Bennett,
 8   Tara Carpenter, Kristy Fonoimoana
     and Ramon Olivas
 9                                 UNITED STATES DISTRICT COURT
10                                           DISTRICT OF NEVADA
11   CARL E. DUNCAN,
                                                                 Case No. 3:17-cv-00460-RCJ-WGC
12                           Plaintiff,                                ORDER GRANTING
                                                              SECOND MOTION FOR EXTENSION OF
13   v.                                                       THE 90 DAY STAY AND DEADLINE TO
                                                                FILE THE 90 DAY STAY REPORT
14   RAMON OLIVAS, et al.,

15                           Defendants.

16            Defendants Kelly Belanger, Travis Bennett, Tara Carpenter, Kristy Fonoimoana and Ramon
17   Olivas, by and through counsel, Adam Paul Laxalt, Attorney General of the State of Nevada, and Erin
18   L. Albright, Deputy Attorney General, hereby move this Court for a second extension of the ninety (90)
19   day stay and a second extension of the deadline to file the ninety (90) day stay report. This motion is based
20   on the following Memorandum of Points and Authorities and all papers and pleadings on file herein.
21                            MEMORANDUM OF POINTS AND AUTHORITIES
22   I.       NATURE OF MOTION
23            On August 7, 2018, this Court entered its Order, staying this matter for ninety (90) days to allow
24 the parties an opportunity to settle before an answer or other pleading is filed. (ECF No. 3 at 15-16). The

25 Court further ordered the Office of the Attorney General to file the ninety (90) day stay report at the

26 conclusion of that time period. Id. Based on that Order, the ninety (90) day stay is due to expire on

27 November 5, 2018, and the ninety (90) day report is due to be filed that day. Id.

28   ///

                                                          1
           Case 3:17-cv-00460-RCJ-WGC Document 13 Filed 12/03/18 Page 2 of 4


 1            On October 2, 2018, an Early Mediation Conference (EMC) was scheduled for November 20,

 2 2016. (ECF No. 7 at 1).

 3            On October 24, 2018, Defendants filed a Motion for Extension of the 90 Day Stay and Deadline to

 4 File the 90 Day Stay Report requesting the stay in this case and the deadline to file the ninety (90) day stay

 5 report be enlarged to December 4, 2018. (ECF No. 8 at 2). On the same date, this Court granted

 6 Defendants’ motion (ECF No. 8) and extended the stay and deadline to file the ninety (90) day stay report

 7 to December 4, 2018. (ECF No. 9).

 8            On October 29, 2018, Defendants filed a Motion to Continue November 20, 2018 Early Mediation

 9 Conference. (ECF No. 10). This Court granted Defendants motion (ECF No. 10) and the early mediation
10 conference in this matter was rescheduled to January 15, 2019. (ECF No. 11 at 1 and ECF No. 12 at 1).

11   II.      DISCUSSION

12            FED. R. CIV. P. 6(b)(1) governs enlargements of time and provides as follows:
                     When an act may or must be done within a specified time, the court may,
13                   for good cause, extend the time: (A) with or without motion or notice if
                     the court acts, or if a request is made, before the original time or its
14                   extension expires; or (B) on motion made after the time has expired if the
                     party failed to act because of excusable neglect.
15

16            The proper procedure, when additional time for any purpose is needed, is to present a request for
17   extension of time before the time fixed has expired. See Canup v. Mississippi Val. Barge Line Co., 31
18   F.R.D. 282 (W.D.Pa. 1962). Extensions of time may always be asked for, and usually are granted on a
19   showing of good cause if timely made under subdivision (b)(1) of the Rule. See Creedon v. Taubman, 8
20   F.R.D. 268 (N.D. Ohio 1947).
21            Good cause exists to extend the stay in this case because it will permit the parties to engage in
22   settlement discussions without Plaintiff being assessed a filing fee and without Defendant being
23   required to file the 90 day stay report and prepare a response to Plaintiff’s Complaint. Additionally, this
24   will allow time for representatives for Defendants to attend the EMC to discuss Plaintiff’s concerns.
25   Extending the stay will provide the parties the opportunity to engage in informal and formal settlement
26   discussions without the pressure of the litigation process, and provide sufficient time to schedule
27   another mediation if necessary.
28   ///

                                                          2
        Case 3:17-cv-00460-RCJ-WGC Document 13 Filed 12/03/18 Page 3 of 4


 1   III.   CONCLUSION

 2          Based on the foregoing, Defendants respectfully request that the Court enter an order extending

 3   the stay in this case and the deadline to file the 90 day stay report to January 18, 2019.

 4          DATED this 3rd day of December, 2018.

 5                                                  ADAM PAUL LAXALT
                                                    Attorney General
 6

 7                                                  By:
                                                              ERIN L. ALBRIGHT
 8                                                            Deputy Attorney General
                                                              State of Nevada
 9                                                            Bureau of Litigation
                                                              Public Safety Division
10
                                                           Attorneys for Defendants
11

12
       IT IS SO ORDERED.
13

14     DATED: December 13, 2018.

15
                                                _____________________________________________
16
                                                UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                          3
